Citation Nr: 0319458	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  96-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for corneal scar of the 
right eye.

2.  Entitlement to service connection for a phobic disorder 
with anxiety.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1955 
to July 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision in 
which the RO denied service connection for, inter alia, a 
corneal scar of the right eye and a phobic disorder with 
anxiety.  The veteran filed a notice of disagreement in April 
1994 as to those issues and a statement of the case (SOC) was 
issued in December 1994.  The veteran submitted a substantive 
appeal in January 1995, and requested a Board hearing.

In signed statements submitted in July 2000 and July 2002, 
the veteran withdrew his request for a Board hearing.  

In October 2002, the Board undertook additional development 
of the issues on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  


REMAND

The veteran contends that, while serving in Korea, he 
sustained a right eye injury.  In an October 1993 statement, 
the veteran described being near a bottle explosion, 
resulting in a bottle cap scratching his cornea.  He was 
treated in an emergency room at the base hospital.  The 
veteran also contends that a psychiatric disorder emerged in-
service, shortly after leaving Korea.  Specifically, the 
veteran described symptoms of "severe anxiety attacks and 
phobias."

Initially, the Board notes that clarification is required as 
to representation for the veteran.  The claims file contains 
a completed VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) in favor of the 
New York State Department of Veterans Affairs (NYS-DVA), 
executed in 1994.  The veteran now lives in Hampton, 
Virginia.  In a November 2000 letter, the RO invited the 
veteran to consider a local representative from an enclosed 
list, and provided another VA Form 21-22.  There is no 
response of record.  Later, in March 2002, the RO issued to 
the Virginia Department of Veterans Affairs (VA-DVA) a 
request for the completion of a VA Form 646 (Statement of 
Accredited Representative in Appealed Case).  In an April 
2002 response, the VA-DVA indicated that it did not represent 
the veteran and, therefore, could not complete the VA Form 
646.  In summary, there is no power of attorney of record 
appointing VA-DVA (or any other Veterans Service 
Organization) as the veteran's representative.  Under the 
circumstances of this case, further clarification of 
representation is warranted to ensure that the veteran is 
afforded due process.  See 38 C.F.R. §§ 3.103, 20.600 (2002).

The Board also notes that, in November 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As outlined by the January 2002 supplemental SOC (SSOC) (the 
last time the RO reviewed the case), the RO denied the 
veteran's claims, citing the absence of evidence reflecting 
current residuals of right eye injury or a psychiatric 
disorder in service.  The RO subsequently certified the case 
to the Board.

Following a preliminary review of the case, in October 2002, 
the Board determined that an additional evidentiary 
development pursuant to the VCAA was warranted.  
Consequently, since the issuance of the January 2002 SSOC, 
evidence added to the claims file pursuant to the Board's 
development includes the veteran's Social Security 
Administration (SSA) records and notification from the VA 
Medical Center (VAMC) in Richmond, Virginia, that the 
veteran's VA medical records were not held at that facility.  
However, the Board is unable to pursue further notification 
and development, or render a decision, based on such evidence 
at this time. 

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).  In view of that decision, 
and the deficiency noted below, a remand of this matter is 
necessary to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1995).  Hence, this matter must be 
returned to the RO for consideration of the claim in light of 
all pertinent evidence and legal authority, to include the 
evidence added to the record since the January 2002 SSOC.  

In addition, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  
The Board observes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
veteran's service connection claims, to particularly include 
the duty imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
337 F.3d 1339 (Fed. Cir. 2003).  As part of that notice, the 
RO should afford the veteran an opportunity to provide 
competent evidence of current residuals of right eye injury.  
Furthermore, the veteran should be invited to provide 
additional information corroborating his allegations of right 
eye injury and psychiatric symptoms in service, particularly 
since the National Personnel Records Center (NPRC) has twice 
determined that the veteran's service medical and personnel 
records were presumably lost in the 1973 fire at the facility 
(with exception with the previously obtained July 1957 
separation examination report).  

Furthermore, the Board notes that, in November 2000, the 
veteran specifically indicated that all medical treatment was 
obtained at the Richmond VAMC since 1995.  The Richmond VAMC 
responded that no records were held at their facility, as the 
veteran was only registered there and had no appointments.  
As this is contrary to the veteran's statement, the veteran 
should be notified of the inability to obtain the VA records 
sought and provided an opportunity to submit the records on 
his own.  38 U.S.C.A. § 5103A.

The action described above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should again contact the 
veteran and clarify whether he wishes to 
appoint a representative in this appeal.  
If the veteran identifies an accredited 
representative, the RO should take all 
appropriate action, to include having 
that organization or individual complete 
the appropriate form, and affording that 
organization or individual the 
appropriate opportunity to present 
evidence or argument in the veteran's 
behalf.  

2.  The RO should furnish to the veteran 
a letter notifying him of the VCAA, and 
the duties to notify and assist imposed 
thereby, specifically as regards the 
service connection claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record and specific notice as to the type 
of evidence necessary to substantiate the 
claims.  In addition, the veteran should 
be notified of the negative results of 
the attempt to obtain records from the 
Richmond VAMC.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should 
generally invite the veteran to submit any 
pertinent evidence in his possession and 
explain the type of evidence that is his 
ultimate responsibility to submit.  In 
that regard, the veteran should be invited 
to submit supportive statements from 
former service comrades or any military 
records in his possession and current 
evidence of residuals of right eye injury.

3.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

4.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
associated with the claims file since the 
January 2002 SSOC) and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include full reasons 
and bases for the RO's determinations and 
citation to and discussion of the 
pertinent laws and regulations) and afford 
them the appropriate period of time for 
written or other response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




